Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of this 11th day
of March, 2011 by and between Prospect Global Resources Inc., a Delaware
corporation (the “Company”), and COR Capital LLC, as investment advisor on
behalf of the COR US Equity Income Fund, and any assignees or transferees
thereof (the “Investor”).
 
1. Certain Definitions.  As used in this Agreement, the following terms shall
have the following respective meanings:
 
(a) "Additional Shares" means additional shares of the Company's Common Stock
issued to the Investor pursuant to Section 5.1 of the Note Purchase Agreement
dated the date hereof between the Company and the Investor.
 
(b) An "Affiliate" of any Person (as defined herein) means a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with the first mentioned Person.  A
Person shall be deemed to control another Person if such first Person possesses,
directly or indirectly, the power to direct, or cause the direction of, the
management and policies of the second Person, whether through the ownership of
voting securities, by contract or otherwise.
 
(c) "Board of Directors" means the Board of Directors of the Company.
 
(d) "Commission" shall mean the United States Securities and Exchange
Commission, or any other federal agency at the time administering the Securities
Act and the Exchange Act.
 
(e) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
or any similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
 
(f) "Holders" shall mean the holders of Registrable Securities.
 
(g) "Majority Interest" means Holders holding not less than a majority in
interest of the Registrable Securities held by all Holders.
 
(h) "Note" means the Convertible Secured Promissory Note dated as of the date
hereof in the principal amount of $500,000 issued by the Company to the
Investor.
 
(i) "Person" shall mean an individual, a corporation, an association, a joint
venture, a partnership, a limited liability company, an estate, a trust, an
unincorporated organization, and any other entity or organization, governmental
or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
(j) "Registrable Securities" shall mean (i) any shares of Common Stock held by
the Investor or its transferees that were issued pursuant to the conversion of
the Note or issued as Additional Shares and any other securities issued or
issuable with respect to any such shares by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization; provided, however, that notwithstanding
anything to the contrary contained herein, “Registrable Securities” shall not at
any time include any securities (i) registered and sold pursuant to the
Securities Act, (ii) sold to the public pursuant to Rule 144 promulgated under
the Securities Act or (iii) which could then be sold in their entirety pursuant
to Rule 144(k) promulgated under the Securities Act without limitation or
restriction.
 
(k) "Registration Expenses" shall mean the expenses so described in Section 5
hereof.
 
(l) "Securities Act" shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
 
2.           Piggyback Registration.  If the Company at any time proposes to
register any of its Common Stock under the Securities Act for sale to the public
either for its own account or for the account of another Person other than
Holders, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, each such time it will promptly give written notice to the
Holders of its intention to effect such registration.  Upon the written request
of any such Holder given within 30 days after receipt by such Holder of such
notice, the Company will, subject to the limits contained in this Section 2, use
its reasonable best efforts to cause all Registrable Securities of such Holder
that such Holder so requests to be registered under the Securities Act and
qualified for sale under any state blue sky law, all to the extent required to
permit such sale or other disposition of said Registrable Securities; provided,
however, that if the Company is advised in writing in good faith by the managing
underwriter of the Company’s securities being offered in an underwritten public
offering pursuant to such registration statement that the amount to be sold by
persons other than the Company (collectively, “Selling Stockholders”) is greater
than the amount which can be offered without adversely affecting the
marketability of the offering, the Company may reduce the amount offered for the
accounts of Selling Stockholders (including any Holders) to a number reasonably
deemed satisfactory by such managing underwriter; and provided, further, that
the securities to be excluded shall be determined in the following
sequence:  (i) first, securities held by any Persons not having any contractual
incidental or “piggy back” registration rights, and (ii) second, Registrable
Securities and securities held by any Persons having contractual incidental or
“piggy back” registration rights pursuant to an agreement which is not this
Agreement.  If there is a reduction in the number of shares of Common Stock or
Registrable Securities to be registered pursuant to clauses (i) and (ii) above,
such reduction shall be made within each tranche on a pro rata basis (based upon
the aggregate number of shares of Common Stock or Registrable Securities held by
the holders in each such tranche).
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Registration Procedures.  If and whenever the Company is required
by the provisions of this Agreement to effect the registration of any of its
securities under the Securities Act, the Company will, as expeditiously as
possible:
 
(a) use its reasonable best efforts diligently to prepare and file with the
Commission a registration statement on the appropriate form under the Securities
Act with respect to such securities, which form shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the Commission to be filed therewith, and use
its reasonable best efforts to cause such registration statement to become and
remain effective until completion of the proposed offering (but not for more
than 180 days);
 
(b) use its reasonable best efforts to prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective until the completion of the offering (but not for more than
180 days) and to comply with the provisions of the Securities Act with respect
to the sale or other disposition of all securities covered by such registration
statement whenever the seller or sellers of such securities shall desire to sell
or otherwise dispose of the same, but only to the extent provided in this
Agreement;
 
(c) furnish to each selling Holder and the underwriters, if any, such number of
copies of such registration statement, any amendments thereto, any documents
incorporated by reference therein, the prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as such selling holder may reasonably request in order to
facilitate the public sale or other disposition of the securities owned by such
selling holder;
 
(d) use its reasonable best efforts to register or qualify the securities
covered by such registration statement under and to the extent required by such
other securities or state blue sky laws of such jurisdictions as each selling
holder shall reasonably request, and do any and all other acts and things which
may be necessary under such securities or blue sky laws to enable such selling
holder to consummate the public sale or other disposition in such jurisdictions
of the securities owned by such selling holder, except that the Company shall
not for any such purpose be required to qualify to do business as a foreign
corporation in any jurisdiction wherein it is not so qualified;
 
(e) within a reasonable time before each filing of the registration statement or
prospectus or amendments or supplements thereto with the Commission, furnish to
counsel selected by a Majority Interest (“Holders’ Counsel”) copies of such
documents proposed to be filed, which documents shall be subject to the
reasonable approval of such counsel;
 
(f) promptly notify each selling holder of Registrable Securities, Holders’
Counsel and any underwriter and (if requested by any such Person) confirm such
notice in writing, of the happening of any event which makes any statement made
in the registration statement or related prospectus untrue or which requires the
making of any changes in such registration statement or prospectus so that they
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading; and, as promptly as practicable thereafter, prepare and file with
the Commission and furnish a supplement or amendment to such prospectus so that,
as thereafter deliverable to the purchasers of such Registrable Securities, such
prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading;
 
 
3

--------------------------------------------------------------------------------

 
 
(g) use its best efforts to prevent the issuance of any order suspending the
effectiveness of a registration statement, and if one is issued use its
reasonable best efforts to obtain the withdrawal of any order suspending the
effectiveness of a registration statement at the earliest possible moment;
 
(h) if requested by the managing underwriter or underwriters (if any), any
selling holder, or Holders’ Counsel, promptly incorporate in a prospectus
supplement or post-effective amendment such information as such Person requests
to be included therein with respect to the selling holder or the securities
being sold, including, without limitation, with respect to the securities being
sold by such selling holder to such underwriter or underwriters, the purchase
price being paid therefor by such underwriter or underwriters and with respect
to any other terms of an underwritten offering of the securities to be sold in
such offering, and promptly make all required filings of such prospectus
supplement or post-effective amendment;
 
(i) make available to each selling Holder, any underwriter participating in any
disposition pursuant to a registration statement, Holders’ Counsel and any
accountant or other agent or representative retained by a Majority Interest
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information requested by any such Inspector in connection with such
registration statement subject, in each case, to such confidentiality agreements
as the Company shall reasonably request;
 
(j) enter into any reasonable underwriting agreement required by the proposed
underwriter(s) for the selling holders, if any, and use its reasonable best
efforts to facilitate the public offering of the securities;
 
(k) use its reasonable best efforts to cause the securities covered by such
registration statement to be listed on the securities exchange or quoted on the
quotation system on which the Common Stock is then listed or quoted (including
the Over-the-Counter Bulletin Board);
 
(l) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make generally available to its
security holders, in each case as soon as practicable, but not later than 90
days after the close of the period covered thereby, an earnings statement of the
Company which will satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder (or any comparable successor provisions); and
 
(m) otherwise cooperate with the underwriter(s), the Commission and other
regulatory agencies and take all reasonable actions and execute and deliver or
cause to be executed and delivered all documents reasonably necessary to effect
the registration of any securities under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
4.           Expenses.  All reasonable expenses incurred by the Company, the
Investor and any other Holders in effecting the registrations provided for in
Section 2, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel for the Company, reasonable
fees and disbursements of Holders' Counsel, underwriting expenses (other than
fees, commissions or discounts), expenses of any audits incident to or required
by any such registration and expenses of complying with the securities or blue
sky laws of any jurisdiction pursuant to Section 3(d) hereof (all of such
expenses referred to as “Registration Expenses”), shall be paid by the
Company.  The Registration Expenses of Demand Registrations on Form S-3 after
the first two shall be paid by the Holders effecting such Demand Registrations.
 
5.           Indemnification.


(a) The Company shall indemnify and hold harmless each selling Holder of
Registrable Securities, each underwriter (as defined in the Securities Act), and
each other Person who participates in the offering of such securities and each
other Person, if any, who controls (within the meaning of the Securities Act)
such seller, underwriter or participating Person (individually and collectively,
the “Indemnified Person”) against any losses, claims, damages or liabilities
(collectively, the “liability”), joint or several, to which such Indemnified
Person may become subject under the Securities Act or any other statute or at
common law, insofar as such liability (or action in respect thereof) arises out
of or is based upon (i) any untrue statement or alleged untrue statement of any
material fact contained, on the effective date thereof, in any registration
statement under which such securities were registered under the Securities Act,
any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereto, (ii) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (iii) any violation by the Company of the
Securities Act, any state securities or “blue sky” laws or any rule or
regulation thereunder in connection with such registration. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 5(a) as it pertains to any preliminary prospectus,
shall not inure to the benefit of any Indemnified Person if the untrue statement
or omission of material fact contained in the preliminary prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company pursuant
to Section 3(f), and the Indemnified Person was promptly advised in writing not
to use the incorrect prospectus prior to the use giving rise to a violation and
such Indemnified Person, notwithstanding such advice, used such incorrect
prospectus. Except as otherwise provided in Section 5(d), the Company shall
reimburse each such Indemnified Person in connection with investigating or
defending any such liability as expenses in connection with the same are
incurred; provided, however, that the Company shall not be liable to any
Indemnified Person in any such case to the extent that any such liability arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, preliminary or
final prospectus, or amendment or supplement thereto in reliance upon and in
conformity with information furnished in writing to the Company by such
Indemnified Person specifically for use therein.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Each selling Holder of any securities included in such registration being
effected shall indemnify and hold harmless each other selling holder of any
securities, the Company, its directors and officers, each underwriter and each
other Person, if any, who controls the Company or such underwriter (individually
and collectively also the “Indemnified Person”), against any liability, joint or
several, to which any such Indemnified Person may become subject under the
Securities Act or any other statute or at common law, insofar as such liability
(or actions in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of any material fact contained, on the
effective date thereof, in any registration statement under which securities
were registered under the Securities Act at the request of such selling holder,
any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereto, or (ii) any omission or alleged omission by
such selling holder to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in the case
of (i) and (ii) to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such registration statement, preliminary or final prospectus, amendment or
supplement thereto in reliance upon and in conformity with information furnished
in writing to the Company by such selling holder specifically for use
therein.  Such selling Holder’s obligations hereunder shall be limited to an
amount equal to the proceeds to such selling Holder of the securities sold in
any such registration.
 
(c) Indemnification similar to that specified in Section 5(a) and Section 5(b)
shall be given by the Company and each selling Holder (with such modifications
as may be appropriate) with respect to any required registration or other
qualification of their securities under any federal or state law or regulation
of governmental authority other than the Securities Act.
 
(d) If the indemnification provided for in this Section 5 for any reason is held
by a court of competent jurisdiction to be unavailable to an Indemnified Person
in respect of any losses, claims, damages, expenses or liabilities referred to
therein, then each Indemnifying Party under this Section 5, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, expenses or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company, the selling Holders and
the underwriters from the offering of the Registrable Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above, but also the relative fault of the Company, the
other selling Holders and the underwriters in connection with the statements or
omissions which resulted in such losses, claims, damages, expenses or
liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company, the selling Holders and the
underwriters shall be deemed to be in the same respective proportions that the
net proceeds from the offering (before deducting expenses) received by the
Company and the selling Holders and the underwriting discount received by the
underwriters, in each case as set forth in the table on the cover page of the
applicable prospectus, bear to the aggregate public offering price of the
Registrable Securities.  The relative fault of the Company, the selling Holders
and the underwriters shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, the selling Holders or the underwriters and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
 
 
6

--------------------------------------------------------------------------------

 
 
The Company, the selling Holders and the underwriters agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata or per capita allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in the
immediately preceding paragraph.  In no event, however, shall a selling Holder
be required to contribute any amount under this Section 5(d) in excess of the
lesser of (i) that proportion of the total of such losses, claims, damages or
liabilities indemnified against equal to the proportion of the total Registrable
Securities sold under such registration statement which are being sold by such
selling Holder or (ii) the net proceeds received by such selling holder from its
sale of Registrable Securities under such registration statement.  No person
found guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not found guilty of such fraudulent misrepresentation.
 
6.           Compliance with Rule 144.  The Company will use its reasonable best
efforts to file with the Commission such information as is required under the
Exchange Act for so long as there are holders of Registrable Securities; and in
such event, the Company shall use its reasonable best efforts to take all action
as may be required as a condition to the availability of Rule 144 under the
Securities Act (or any comparable successor rules).  The Company shall furnish
to any holder of Registrable Securities upon request a written statement
executed by the Company as to the steps it has taken to comply with the current
public information requirement of Rule 144 (or such comparable successor
rules).  Subject to the limitations on transfers imposed by this Agreement, or
any other agreement to which the Holders and the Company are a party, the
Company shall use its reasonable best efforts to facilitate and expedite
transfers of Registrable Securities pursuant to Rule 144 under the Securities
Act, which efforts shall include timely notice to its transfer agent to expedite
such transfers of Registrable Securities.
 
7.           Amendments.  The provisions of this Agreement may be amended, and
the Company may take any action herein prohibited or omit to perform any act
herein required to be performed by it, only with the written consent of the
Company and a Majority Interest.
 
8.           Transferability of Registration Rights.  The registration rights
set forth in this Agreement are transferable by the Investor to each transferee
of Registrable Securities.  Each subsequent holder of Registrable Securities
must consent in writing to be bound by the terms and conditions of this
Agreement in order to acquire the rights granted pursuant to this Agreement.
 
9.           Rights Which May Be Granted to Subsequent Parties.  Other than
transferees of Registrable Securities under Section 8 hereof, the Company shall
not, without the prior written consent of a Majority Interest, allow purchasers
of the Company’s securities to become a party to this Agreement.
 
10.           Damages.  The Company recognizes and agrees that each Holder of
Registrable Securities will not have an adequate remedy if the Company fails to
comply with the terms and provisions of this Agreement and that damages will not
be readily ascertainable, and the Company expressly agrees that, in the event of
such failure, it shall not oppose an application by any holder of Registrable
Securities or any other Person entitled to the benefits of this Agreement
requiring specific performance of any and all provisions hereof or enjoining the
Company from continuing to commit any such breach of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
11.           Governing Law; Jurisdiction; Venue.  This Agreement shall be
governed by and construed under the laws of the State of Colorado without regard
to principles of conflict of laws.  The parties irrevocably consent to the
jurisdiction and venue of the state courts located in Denver, Colorado and
federal courts located in Denver, Colorado in connection with any action
relating to this Agreement.
 
12.           Miscellaneous.
 
(a)  All notices, requests, demands and other communications provided for
hereunder shall be in writing and mailed (by first class registered or certified
mail, postage prepaid), telegraphed, sent by express overnight courier service
or electronic facsimile transmission (with a copy by mail), or delivered to the
applicable party at the addresses indicated below:
 
If to the Company:
Prospect Global Resources Inc.
600 17th Street, Suite 2800-South
Denver, CO 80202
Attention:  Pat Avery
Facsimile:  *********

 
If to the Investor:
COR Capital LLC
233 Wilshire Boulevard, suite 830
Santa Monica, CA 90401
Attn:  Steven Sugarman
Fax:     *********
email:  *********

 
If to any other holder of Registrable Securities:
 
At such Person’s address for notice as set forth in the books and records of the
Company.
 
or, as to each of the foregoing, at such other address as shall be designated by
such Person in a written notice to other parties complying as to delivery with
the terms of this subsection (a).  All such notices, requests, demands and other
communications shall, when mailed, faxed or sent, respectively, be effective (i)
two days after being deposited in the mails or (ii) one day after being
delivered to the telegraph company, deposited with the express overnight courier
service or sent by electronic facsimile transmission, respectively, addressed as
aforesaid.
 
(b)  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
(c)  If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.
 
 
8

--------------------------------------------------------------------------------

 
 
The parties hereto have caused this Registration Rights Agreement to be duly
executed as of the date first set forth above.
 
PROSPECT GLOBAL RESOURCES INC.
 
By: /s/ Patrick L. Avery
Name:  Patrick Avery
Title: Chief Executive Officer


COR US EQUITY INCOME FUND


By:  COR Capital LLC
Its:  Investment Advisor




By:  /s/ Steven Sugarman                                           
     By:  Steven Sugarman
     Title:  Managing Member
 

 
 
 
9

--------------------------------------------------------------------------------